NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                        IN THE DISTRICT COURT OF APPEAL
                                        OF FLORIDA
                                        SECOND DISTRICT



JUSTIN GRAYER,                          )
                                        )
             Appellant,                 )
                                        )
v.                                      )         Case No. 2D17-4215
                                        )
STATE OF FLORIDA,                       )
                                        )
             Appellee.                  )
                                        )

Opinion filed November 14, 2018.

Appeal from the Circuit Court for
Hillsborough County; Samantha Ward,
Judge.

Bryant R. Camareno of Bryant R.
Camareno, P.A., Tampa, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Sonya Roebuck
Horbelt, Assistant Attorney General,
Tampa, for Appellee.


PER CURIAM.


             Affirmed.


CASANUEVA, SILBERMAN, and ATKINSON, JJ., Concur.